Citation Nr: 0901772	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and B. H. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from October 1968 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a decision of September 2007, the Board denied multiple 
issues on appeal, including the claim for TDIU.  In July 
2008, the Court of Appeals for Veterans Claims (Court) 
remanded the issue of TDIU for reconsideration by the Board 
and dismissed the veteran's appeal with regard to five other 
issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has several service-connected disabilities.  The 
disabilities are a dysthymic disorder, rated as 50 percent 
disabling; a cervical spine strain with arthritis, rated as 
20 percent disabling; a dorsal/lumbar strain with arthritis, 
rated as 20 percent disabling; left knee chondromalacia, 
arthrotomy with patella shaving and arthritis, rated as 10 
percent disabling; a right partial medial meniscectomy, right 
knee chondromalacia with arthrotomy and arthritis, rated as 
10 percent disabling; residual, fracture of right tibia and 
fibula, rated as noncompensably disabling; and 
cholecystectomy, rated as noncompensably disabling.  

In a Joint Motion for Partial Remand, the parties agreed that 
the veteran's case should be returned to the RO so that he 
could undergo a VA examination to determine whether he was 
unable to secure and maintain a substantially gainful 
occupation solely due to his service-connected disabilities.  
Additionally, the Motion required the RO to inquire as to 
whether the veteran remains employed in his job as a teacher, 
as it was not clear whether he was employed at the time of 
the September 2007 Board decision.  After the Court's 
decision, the veteran submitted additional medical and 
employment-related information, including requests for leave 
from work and evidence of disciplinary hearings and problems 
at work. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the 
veteran remains employed as a teacher, 
to include determining whether he is on 
leave during the 2008/2009 school year.  

2.  The RO should schedule the veteran 
for a VA examination to obtain a medical 
opinion indicating whether the veteran's 
service-connected disabilities prevent 
him from securing and maintaining 
substantially gainful employment.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

The examiner must consider the veteran's 
education, experience, and occupational 
background in determining whether the 
veteran is unable to secure gainful 
employment in light of his service-
connected disabilities (standing alone).  
The examiner must include a complete 
rationale for all opinions and 
conclusions.  The opinion should discuss 
the issue of employability in the context 
of the veteran's teaching position and 
any other type of employment for which he 
is qualified.  

The claims folder, including the new 
evidence submitted by the veteran, must 
be made available to the examiner, who 
must state whether it was reviewed in 
conjunction with the examination.  

Based on examination findings and other 
evidence contained in the claims folder, 
the examiner must offer an opinion as to 
whether it is as least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as the result of his service-
connected disabilities.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




